Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, “its two front ends” lacks antecedent basis within the claim. It is therefore, not clear as to what “its two front ends” refers. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-8 and 21-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 8110483 to Schwechheimer.    Schwechheimer discloses, Figs. 1-9 for example, an equalizing beam (1) for receiving formwork elements, in particular formwork panels, comprising
an outer beam (5) which has a support surface 23 facing upwards when applied and a base surface facing downwards when applied,
at least one inner beam (1) which has an additional support surface (23) facing upwards when applied and an additional base surface facing downwards when applied,
at least one immobilizing element (14),
wherein the outer beam has a recess running in its longitudinal direction for receiving the inner beam and the inner beam is movably mounted in the recess of the outer beam, and the immobilizing element is provided to immobilize the position of the inner beam relative to the outer beam, wherein said immobilizing is carried out detachably by the immobilizing element (14) and the immobilizing element penetrates the outer beam (5) and the inner beam (1) at least partially during immobilization, and wherein the support surface (23) and the additional support surface (23) are arranged in a common plane which delimits the equalizing beam (1) at the top when applied, and wherein at least two support interfaces (bottom of 5 at either end) for connecting to a support are arranged on the base surface (base surface of 5) and at least one support interface (bottom of 1) is arranged on the additional base surface (of 1).

3. The support surface (23) extends over the entire length of the outer beam (5) and the additional support surface (23) extends over the entire length of the inner beam (1) and the support surface and the additional support surface are provided for directly supporting one or more formwork elements.
 6. The inner beam (1) has a plurality of immobilizing openings (15) which are arranged to be spaced apart from one another in the longitudinal direction on the inner beam and the outer beam (5) has at least one immobilizing guide (15), wherein the immobilizing element (14) for immobilizing the position of the inner beam in the outer beam is introduced at least partially into the immobilizing guide and one of the immobilizing openings.
7. The immobilizing openings 15 and the immobilizing guide (15) are designed as cylindrical openings and the immobilizing element (14) is at least partially designed as a cylindrical pin.
8. The immobilizing openings (15) are designed as cylindrical openings and the immobilizing guide (15) is designed as an elongated hole and the immobilizing element (14) is at least partially designed as a cylindrical pin.
As to claim 21, Schwechheimer discloses, Figs. 10-13 for example, at least two supports (24) which are arranged essentially at a right angle to the equalizing beam, wherein the supports each have a support head (4) and the support head of each support is connected to a support interface of the outer beam.

23. A third support (24) is provided, the support head (4) of which is connected to the support interface of the inner beam (1), (three supports can be seen in Fig. 10).
24. At least two equalizing beams are provided which are each connected to the support heads of supports at at least two support interfaces, wherein the coupling of one equalizing beam is connected to the coupling seat of the second or further equalizing beam, (two equalizing beams and three supports in Fig. 10).

Allowable Subject Matter
Claims 4, 5 and 9-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SAFAVI whose telephone number is (571)272-7046. The examiner can normally be reached Mon. - Fri. 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                        /MICHAEL SAFAVI/                                                                        Primary Examiner, Art Unit 3631                                                                                                                        














MS
March 16, 2022